Title: To James Madison from William C. C. Claiborne, 20 February 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


20 February 1804, New Orleans. “The citizens of Louisiana passing by water to the United States or to Europe, have requested of me passports or letters of protection. No instructions having been given me on this subject, I have acted with some reluctance; but upon the exercise of my best judgment I thought the request was reasonable, and have given to such applicant an instrument of writing, of which the inclosed is a copy, provided the applicant had previously, by his own, and the oath of another person taken before a Notary Public, proved that he was, before, and on the 20th. of December 1803, (the day on which the Province was surrendered) an inhabitant of Louisiana. The attestation or certificate of the Notary, I have uniformly annexed to the passport.
“I am thus particular on this point, under an expectation, that if there is any thing wrong in the proceeding, you will inform me thereof.”
 

   
   RC, two copies, and enclosure (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC 2 pp.; in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 4 Apr. Second RC marked duplicate. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:377–78. For enclosure, see n. 1.



   
   The enclosure (2 pp.; docketed by Wagner; printed ibid., 1:379) is an example of the form of a passport issued by Claiborne.


